Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

Exhibit 10.1

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (hereinafter “Supply Agreement”) is made this 12 day of
July, 2007 (the “Effective Date”) by and between Abbott GmbH & Co. KG, having a
place of business at Max-Planck Ring 2, 65205 Wiesbaden, Germany and a facility
at Knollstrasse 50, 67061 Ludwigshafen, Germany (hereinafter “Abbott”), and
Barrier Therapeutics, Inc., having a place of business at Suite 3200, 600
College Road East, Princeton NJ 08540, USA (hereinafter “Barrier”).

WHEREAS Abbott and Barrier have entered into a Development and Supply Agreement
dated 16 May 2002 with respect to the development of Bulk Product and Finished
Product as defined therein (hereinafter “Development and Supply Agreement”); and

WHEREAS Article V of the Development and Supply Agreement stipulates that the
parties will enter into a supply agreement as soon as reasonably possible after
Barrier submits the first New Drug Application for the Finished Product to a
Regulatory Agency; and

WHEREAS Abbott and Barrier now wish to enter into this Supply Agreement for Bulk
Product.

NOW THEREFORE the parties agree as follows:

Article I

Definitions

 

1.1

Affiliate means any person or business entity which directly or indirectly
controls, is controlled by, or is under common control with a party to this
Supply Agreement. A business entity shall be deemed to “control” another
business entity, if it owns directly or indirectly, more than fifty percent
(50%) of the outstanding voting securities, capital stock, or other comparable
equity or ownership interest of such business entity, or exercises equivalent
influence over such entity. If the laws of the jurisdiction in which such entity
operates prohibit ownership by a party of fifty

 

1



--------------------------------------------------------------------------------

 

percent (50%) or more, “control” shall be deemed to exist at the maximum level
of ownership allowed by such jurisdiction.

 

1.2 Bulk Product means Drug Substance formulated by Abbott using its Meltrex™
Technology according to the terms of this Supply Agreement.

 

1.3 Delimitation of Responsibilities Agreement means an agreement approved by
both parties that defines the responsibilities related to quality, compliance,
regulatory, and manufacturing to assure the Bulk Product is manufactured
according to all applicable regulations and guidelines.

 

1.4 Drug Substance means the antifungal compound itraconazole, alone or as a
premix (“Triaset”).

 

1.5 Finished Product means the final tablets made by milling and compressing
Bulk Product according to the terms of this Supply Agreement and suitable for
marketing and sale.

 

1.6 Meltrex™ Technology means any and all know-how, proprietary data, patents
and patent applications owned or controlled by Abbott or any of its Affiliates
relating to the formulation and shaping of pharmaceutical products by
melt-extrusion.

 

1.7 NDA means the first new drug application filed with the United States Food
and Drug Administration or appropriate foreign equivalent Regulatory Agencies.

 

1.8 Net Sales means the amount billed by Barrier or an Affiliate or sublicensee
of Barrier for sales of Finished Product to a third party (including without
limitation third party distributors and wholesalers) less: (a) discounts,
including cash discounts, discounts to managed care or similar organizations or
government organizations, rebates paid, credited, accrued or actually taken,
including government rebates such as Medicaid chargebacks or rebates, and
retroactive price reductions or allowances actually allowed or granted from the
billed amount, and commercially reasonable and customary fees paid to
distributors (other than to a distributor that is an Affiliate of Barrier),
(b) credits or allowances actually granted upon claims, rejections or returns of
such sales of Finished Products, including recalls, regardless of Barrier
requesting such recalls, (c) freight, postage, shipping and insurance charges
paid for delivery of such Finished Product, to the extent billed separately on
the invoice and paid by the buyer, and (d) taxes, duties or other governmental
charges levied on or measured by the billing amount when included in billing, as
adjusted for rebates, charge-backs and refunds and (e) provisions for

 

2



--------------------------------------------------------------------------------

 

actual uncollectible accounts determined in accordance with U.S. generally
accepted accounting practices, consistently applied to all products of Barrier.

 

1.9 Regulatory Agencies means the regulatory authorities having jurisdiction
over the clinical testing, manufacture, marketing and sale of Finished Product.

 

1.10 Replacement Value means, with respect to Drug Substance and/or
hydroxypropylmethylcellulose (hereinafter “HPMC”), the out of pocket cost
incurred by Barrier in connection with the purchase and delivery to Abbott of
such Drug Substance and/or HPMC.

 

1.11 Specifications means the specifications for Drug Substance and Bulk Product
as set forth in the NDA and attached hereto as Appendix 2 in accordance with
Article 3.1, as may be amended or supplemented from time to time upon the
written agreement of both parties or as required by Regulatory Agencies.

 

1.12 Supply Price for Bulk Product shall mean the prices as set out in Appendix
1 hereto.

Article II

Supply of Bulk Product

 

2.1 Barrier hereby appoints Abbott as its exclusive supplier for Barrier’s and
any Barrier designee’s or sublicensee’s entire requirements of Bulk Product.

 

2.2 Abbott shall manufacture Bulk Product in its facilities exclusively for
supply to Barrier or Barrier’s designees or sublicensees.

 

2.3 Abbott shall ship Bulk Product, together with agreed upon documentation, to
Barrier or such designee or sublicensee of Barrier as Barrier specifies with
each order. Title and risk of loss in Bulk Product shall pass to Barrier when
each shipment leaves Abbott’s premises. The Bulk Product shall be delivered on
the basis Ex Works (Incoterms 2000) Abbott’s manufacturing facility,
Ludwigshafen, Germany. Shipment shall be via carrier designated by Barrier.

 

2.4

Not later than thirty (30) days prior to Barrier targeted filing of its first
NDA with a Regulatory Agency for approval of Finished Product, Barrier will
provide Abbott with its current demand forecast for use of capacity analysis.
Within ninety (90) days following Barrier’s launch of the Finished Product
following the first NDA approval by a Regulatory Agency, Abbott will determine
if it will

 

3



--------------------------------------------------------------------------------

 

continue to supply Bulk Product or will work with Barrier on an alternative
source for Bulk Product in the event that Abbott is unable or unwilling to
fulfill Barrier’s requirements for Bulk Product. Abbott may determine whether it
wishes to supply Bulk Product but it reserves the right to sub-contract
manufacture thereof. Abbott will be liable for the performance of any
responsibilities so sub-contracted as if they had been performed by Abbott.

 

2.5 In the event that an alternative source for Bulk Product is required, Abbott
hereby covenants and agrees that it will use commercially reasonable efforts to
assist Barrier to establish its own manufacturing for Bulk Product prior to the
termination of this Supply Agreement in order to enable Barrier or its designee
to manufacture Bulk Product upon the termination of this Supply Agreement
without interruption of supply; provided, however, that Abbott will not be
obliged to assist Barrier in developing a manufacturing process which differs in
any manner from the process or procedures that Abbott or Abbott’s Affiliates
utilize in their manufacture of the Bulk Product. The parties will develop a
procedure and timetable under which Abbott will transfer the manufacturing
instructions, the technical information and the manufacturing of the Bulk
Product to Barrier (the “Transfer Programme”). As part of the Transfer
Programme, Abbott will make available its manufacturing personnel, at no
additional cost to Barrier, [***] to provide technical assistance and training
regarding Barrier’s manufacture of the Bulk Product and any other matters
included in the Transfer Programme. Abbott will provide Barrier such other
support services as may be agreed upon between the parties, provided, however,
that any excess time spent by Abbott or Abbott’s Affiliates personnel for the
purpose of assisting Barrier or Barrier’s Affiliates, [***]. Notwithstanding the
foregoing, Abbott will be entitled to decline to provide support services to
Barrier or Barrier’s Affiliates [***]. Barrier will reimburse Abbott (against
presentation of verifiable invoices) for reasonable costs of travel and lodging
incurred by Abbott personnel in the course of travel for the purpose of
providing the cooperation or assistance requested by Barrier pursuant to this
Article 2.5.

 

4



--------------------------------------------------------------------------------

Article III

Specifications for Bulk Product

 

3.1 Abbott will manufacture Bulk Product in accordance with current Good
Manufacturing Practices (“GMP”), including the requirements of the Food and Drug
Administration of the United States and EU/ICH Guidelines, and, where
applicable, JP guidelines, and in accordance with the Specifications for the
Bulk Product which will be agreed upon by the parties prior to the submission of
the first NDA to a Regulatory Agency and thereupon will be attached hereto as
Appendix 2. Such Specifications may be amended or supplemented from time to time
upon the written agreement of both parties or as required by the FDA or other
comparable Regulatory Agencies outside the United States.

(a) Abbott will bear the expense of any changes to the manufacturing of the Bulk
Product that may be solely initiated by Abbott. Barrier assumes any and all
responsibility to make any remediation, modification or change required by any
Regulatory Agency (due to a Barrier filing) following the initial regulatory
approval to the manufacturing processes or test methods contained in the
technical information or manufacturing instructions (“Required Manufacturing
Changes”), or any intermediate step thereof, and will solely bear all expenses
related thereto.

(b) Except as provided in the previous section, it is hereby agreed between the
parties that Abbott shall have responsibility, and shall bear the expenses
incurred accordingly, for all regulatory compliance matters related to or
affecting the manufacture of Bulk Product at Abbott’s facility, including but
not limited to cGMP issues and for maintaining any and all authorizations and
licenses necessary to manufacture and supply the Bulk Product to Barrier.

(c) For changes during the term of this Supply Agreement to the Specifications
or manufacturing process that are not Required Manufacturing Changes,
(collectively “Discretionary Manufacturing Changes”), Abbott and Barrier must
both agree to any Discretionary Manufacturing Changes and will, to the extent
commercially reasonable under the circumstances, cooperate in making such
Discretionary Manufacturing Changes, and each agrees that it will not
unreasonably withhold or delay its consent to such Discretionary Manufacturing

 

5



--------------------------------------------------------------------------------

Changes proposed by the other party. All reasonable internal and external costs,
including obsolete raw materials, regulatory filings, work-in-process,
packaging, and labeling materials associated with Discretionary Manufacturing
Changes will be borne by Barrier only if such Discretionary Manufacturing
Changes were requested by Barrier. Notwithstanding the foregoing, Abbott's
standard change control procedures will be utilized in reviewing such changes.
In the event that Abbott is unable to implement any Discretionary Manufacturing
Change requested by Barrier because such Discretionary Manufacturing Change
would be inconsistent with Abbott’s standard change control procedures, Abbott
shall provide Barrier with a copy of the specific standard change control
procedure implicated by such requested Discretionary Manufacturing Change. Both
parties will cooperate to resolve any procedural issues.

 

3.2 Within ninety (90) days following the submission of the first NDA to a
Regulatory Agency, the parties shall agree to their respective responsibilities
with regard to quality assurance, release testing, sample and document
retention, etc relating to Bulk Product which will be incorporated into a
separate Delimitation of Responsibilities Agreement provided that, such
Delimitation of Responsibilities Agreement will provide that Abbott shall be
responsible for release testing and retaining sample(s) and records for times
consistent with all applicable laws and regulatory standards at no cost to
Barrier.

 

3.3 Barrier shall have the right, on not less than thirty (30) days advance
notice in writing and during regular business hours, to audit the Abbott
facilities and equipment and relevant records/reports being used in the
manufacture of Bulk Product to ensure Abbott’s compliance with its obligations
under Article 3.1 above not more than once per calendar year unless reasonable
cause can be shown. Abbott shall use all reasonable efforts to enable Barrier to
carry out such an audit on less than said thirty (30) days notice if Barrier can
demonstrate that such audit is required urgently. Any such audit shall be at
Barrier’s expense and shall be carried out in such manner as to minimize any
disruption to Abbott’s operations.

 

3.4

At Barrier’s request, Abbott shall also permit its facilities, equipment and
relevant records and reports to be inspected under the terms of Article 3.3
above by such Regulatory Agencies whose approval is required to enable Barrier
to market Finished Product. Either party will inform the other within one
business day of

 

6



--------------------------------------------------------------------------------

 

any Regulatory Agency’s request to inspect in relation to Abbott’s production of
Bulk Product. In no event will Barrier representatives be entitled to (i) be
present during the actual inspection of the Bulk Product, or (ii) make comments
during the inspection to any representative of any Regulatory Agencies with
respect to the inspection or the Bulk Product. Abbott will assist in providing
necessary data and documentation for preparation of responses to Regulatory
Agency inquiries within reasonable timeframes.

 

3.5 Abbott shall use all reasonable efforts to remedy any deficiencies reported
by such audit or inspection to meet the Regulatory Agency’s due date or time
limit. All other timelines will be mutually agreed upon by Abbott and Barrier.

 

3.6 During the term of this Supply Agreement, Abbott will advise Barrier without
undue delay, but in any event within a period not to exceed seven (7) days (or
such shorter time as may be required in order for Barrier to comply with
applicable law), of any occurrences or information arising out of Abbott’s
manufacturing activities that have or could reasonably be expected to have
adverse regulatory compliance and/or reporting consequences concerning the Bulk
Product, and Barrier will advise Abbott within seven (7) days (or such shorter
time as may be required in order for Abbott to comply with applicable law) of
any occurrences or information in connection with Finished Product that, to its
knowledge, have or could reasonably be expected to have adverse regulatory
compliance and/or reporting consequences concerning the Bulk Product.

 

  (a) During the term of this Supply Agreement, Abbott will be responsible for
handling and responding to any Regulatory Agency inspections with respect to
Abbott’s manufacture of the Bulk Product during the term of this Supply
Agreement. Abbott will provide to Barrier any information reasonably requested
by Barrier and all information requested by any Regulatory Agencies concerning
any governmental inspection related to the Bulk Product and will allow
Regulatory Agencies to conduct reasonable inspections upon the request of such
Regulatory Agencies. To the extent that Abbott requires the assistance of
Barrier in order to fulfill its obligations pursuant to this Section 3.6(a),
Barrier agrees to fully cooperate and assist Abbott, at Abbott’s expense.

 

  (b)

In the event Abbott is inspected by any applicable Regulatory Agency, Abbott
will notify Barrier without undue delay, but in any event within a period not to
exceed five (5) business days, of any written alleged violations or deficiencies
relating to the Bulk Product and the corrective action to be taken.

 

7



--------------------------------------------------------------------------------

 

Abbott will as expeditiously as practicable take any such corrective action
required to comply with the provisions of this Supply Agreement. Prior to
submission of any written response submitted to any applicable Regulatory
Agencies, Barrier will have an opportunity to review any portion of the response
regarding written alleged violations or deficiencies relating to the Bulk
Product.

 

3.7 In the event that Barrier believes that a batch of Bulk Product fails to
meet the Specifications, Barrier shall so notify Abbott in writing within sixty
(60) business days of Barrier’s receipt of said batch and provide Abbott with
samples of the alleged non-conforming Bulk Product from the relevant batch for
testing. Abbott’s liability shall be limited to replacement at its cost of any
batch which the parties agree fails to meet the Specifications, but shall
include the Replacement Value of the Drug Substance and HPMC incorporated into
any such Bulk Product that fails to meet the Specifications as well as any
amounts payable by Barrier to Barrier’s third party manufacturer of Finished
Product to reimburse said third party manufacturer for any costs incurred by it
as a result of manufacturing Finished Product incorporating such failed batch of
Bulk Product that has been converted from the Bulk Product within the sixty
(60) days prior to notification.

 

3.8 If the parties disagree on the alleged failure of a batch to meet the
Specifications, the parties will appoint an independent expert skilled in the
art who will analyse samples of the alleged deficient batch. Both parties will
supply such expert with copies of such data and documentation as the expert may
reasonably require in connection with such analysis. The expert’s opinion as to
whether or not such batch has met the Specifications shall be final and binding
on the parties. The costs of such expert shall be borne by the party whose
contention is rejected by the expert.

Article IV

Quantities and Forecasts

 

4.1

Within ninety (90) days following Barrier’s first NDA filing with a Regulatory
Agency for approval to sell Finished Product, Barrier shall forward to Abbott a
three (3) year non-binding forecast of Barrier’s requirements for Bulk Product.

 

8



--------------------------------------------------------------------------------

 

Such three (3) year forecast shall thereafter be updated each year not later
than 30th November for the three (3) years commencing on the 1st January
immediately following.

 

4.2 As soon as reasonably possible after Barrier submits its first NDA to a
Regulatory Agency, Barrier shall place an order on Abbott for the quantity of
Bulk Product required by Barrier for its initial three (3) months’ launch stock
of Finished Product and thereafter Barrier shall provide Abbott every calendar
quarter with a rolling twenty-four (24) month forecast of its requirements for
Bulk Product, of which the forecast for the second three (3) month period shall
be a firm commitment to purchase. Barrier will be required to purchase and take
delivery of no less than 75% of the amount of Bulk Product included in the
forecast for months 7 through 9 of each rolling forecast; Barrier will be
required to purchase and take delivery of no less the 50% of the amount of Bulk
Product included in the forecast for months 10 through 12 of each rolling
forecast; the forecasts for months 13 through 24 of each rolling forecast will
not be binding. Each forecast will be broken down for each month of such period
into the quantity and shipping dates. Abbott will not, pursuant to any single
purchase order, be obliged to supply any quantities of Bulk Product that:
(a) exceed the maximum supply amount established for the Bulk Product as set
forth in Appendix 3 attached hereto, or (b) is less than the minimum order
quantity for the Bulk Product ordered as set forth in Appendix 3.

 

4.3 Barrier shall provide Abbott with detailed delivery requirements, including
dates and destinations, with each order.

 

4.4 Barrier undertakes to purchase from Abbott its total requirements of Bulk
Product for formulation into Finished Product and Abbott undertakes to supply
Barrier’s total requirements. In the event that Barrier’s requirements exceed
its forecasts, Abbott will use all reasonable efforts to meet Barrier’s second
quarter requirements up to a maximum of one hundred and twenty-five percent
(125%) of the third quarter forecast of the previous calendar quarter’s
twenty-four (24) month forecast.

 

4.5

Barrier shall specify the third parties from whom Drug Substance and HPMC shall
be procured free of charge to Abbott and shall ensure that said third parties
have sufficient Drug Substance and HPMC available at all times to enable Abbott

 

9



--------------------------------------------------------------------------------

 

to fulfil its obligations hereunder. Abbott will procure from said third parties
sufficient quantities of Drug Substance and, if agreed between the parties, HPMC
to enable Abbott to supply Barrier’s total requirements of Bulk Product.
Supplies of Drug Substance and HPMC shall at all times remain the property of
Barrier. Abbott shall provide adequate and safe storage for all Drug Substance
and HPMC delivered to it and for all Bulk Product pending delivery to Barrier or
a party designated by Barrier.

 

4.6 Abbott shall keep all Drug Substance, HPMC and Bulk Product insured, at
Abbott’s expense, for their Replacement Value against any loss or damage. Abbott
shall not be liable for any loss or damage to the Drug Substance, HPMC or Bulk
Product during transport.

 

4.7 Abbott shall use all reasonable efforts to achieve a minimum yield during
formulation of the Drug Substance using its Meltrex™ Technology. Yield (“Yield”)
is defined as the relation between the Drug Substance content of the Bulk
Product manufactured over a certain time span (calculated at nominal
concentration), and the actual quantity of Drug Substance used to manufacture
such quantity of Bulk Product. At the end of each calendar year, the actual
Yield achieved by Abbott will be compared to the minimum Yield agreed upon.
Abbott will prepare for Barrier an explanation, by work order number, of all
variances greater than three percent (3%). If Abbott has used more Drug
Substance than required to achieve the minimum Yield, Abbott will reimburse
Barrier at the Replacement Value for the excess quantity of Drug Substance used.
The initial minimum Yield will be defined after the manufacturing of the first
ten (10) commercial batches (not including the validation batches) after filing
the NDA. The parties will thereafter review the minimum Yield on a yearly basis
and the minimum Yield for the subsequent calendar year will be the actual Yield
for the previous calendar year.

 

10



--------------------------------------------------------------------------------

Article V

Supply Price

 

5.1 Barrier and Abbott agree that the initial Supply Price for Bulk Product
shall be as set out in Appendix 1 hereto provided, however, that such Supply
Price shall never fall below Abbott’s fully burdened cost of manufacture [***]
(“Cost”) in which case the Supply Price shall be adjusted to such Cost.

 

5.2 Abbott shall have the right to adjust such Supply Price in accordance with
any change in the Index of Producer Prices Industrial Products (“Erzeugerpreise
gewerblicher Produkte”) of the Statistisches Bundesamt Deutschland (using the
year in which the first commercial batch is produced as the baseline) subject to
any such adjustment being made only once in each calendar year and on three
(3) months written notice from Abbott to Barrier. All invoices shall be sent to
by Abbott to Barrier at the address first set forth above and marked “Attention:
Accounts Payable”.

 

5.3 Barrier shall pay the Supply Price (plus Value Added Tax, if applicable) to
Abbott within thirty (30) days after receipt of the invoice for each shipment. A
late payment penalty at the rate of two percent (2%) per annum above the prime
rate as noted in the Wall Street Journal will be applied to any overdue balance
on a monthly basis.

Article VI

Intellectual Property Rights

 

6.1 For the term of this Supply Agreement, Barrier will grant to Abbott, or
procure the grant to Abbott of, a royalty-free enabling license under any
patents relating to Drug Substance in as far as such a license is necessary for
Abbott to develop and manufacture Bulk Product for Barrier and to supply such
Bulk Product to Barrier or its designees or sublicensees.

 

6.2

Abbott hereby grants to Barrier an exclusive, worldwide license and sublicense,
as the case may be (the “License”) under any patents and know-how owned or
controlled by Abbott or any of its Affiliates relating to the formulation of
Drug

 

11



--------------------------------------------------------------------------------

 

Substance by Meltrex™ Technology but only in so far as such a License is
necessary for Barrier to use or have used Bulk Product to make, have made, use
or sell Finished Product, itself or through its distributors or sublicensees.
For the avoidance of doubt, such exclusive License shall not in any way restrict
Abbott’s use of its Meltrex™ Technology to develop and manufacture products
which do not incorporate Drug Substance or to fulfill its obligations under this
Supply Agreement.

 

6.3 In consideration of said License and in addition to the Supply Price,
subject to Section 6.4 below, Barrier shall pay to Abbott a “Fee” of [***] of
Net Sales of Finished Product; provided that, if Barrier’s arrangement with a
third party sublicensee or distributor requires such third party to pay Barrier
a sales based royalty or sales based fee, then, in lieu of [***] of Net Sales,
Abbott’s Fee shall be [***] percentage points of such royalty or fee. An example
of such calculation is contained in Appendix 4. In the event that Barrier’s
arrangement with a third party sublicensee or distributor does not require such
third party to pay Barrier a sales based royalty or sales based fee, then
Barrier shall pay to Abbott a sum equivalent to [***] of such third party’s Net
Sales of Finished Product. For clarification, if a third party (not Abbott or an
Abbott Affiliate) is the Bulk Product supplier, then Abbott (and not such third
party) shall receive the Fee.

 

6.4 Barrier’s obligation to pay the Fee to Abbott shall cease upon later of
(i) the expiry of the last to expire of any Abbott patents which cover the
manufacture of Bulk Product and/or Finished Product, and (ii) the end of the
initial ten (10) year term of this Supply Agreement provided that Abbott
continues to be Barrier’s supplier of Bulk Product, such supply to be on
reasonable commercial terms.

 

6.5 The Fee shall be paid to Abbott quarterly in arrears, within forty-five
(45) days after the end of each calendar quarter.

 

6.6

Barrier shall keep or cause to be kept accurate records in sufficient detail to
enable the payments due hereunder to be determined. Abbott may designate an
independent public accountant to review such records once a year during normal
business hours to verify the accuracy of the payments made or payable hereunder,
but only as to any period ending not more than three (3) years prior to the date
of such request. Said accountant shall disclose to Abbott only whether the
records are correct or not and, if applicable, the specific details concerning
any

 

12



--------------------------------------------------------------------------------

 

discrepancies. Abbott will pay for the cost of any such review conducted at its
request under this Section 6.6 unless such review reveals a discrepancy of ten
percent (10%) or more in the Net Sales or Fee, in which case Barrier will pay
the costs of such review.

 

6.7 Abbott represents and warrants that it has such rights as are necessary to
fulfill its obligations under this Agreement.

 

6.8 Barrier and its designees and sublicensees shall include wording, to be
agreed with Abbott, on all packaging, labels, etc of Finished Product to the
effect that such Finished Product was formulated using Meltrex™ Technology.

Article VII

Confidentiality

Pursuant to the purposes of this Supply Agreement, each party may from time to
time disclose to the other party, orally, in writing or in an electronic medium,
information of a confidential or proprietary nature (“Confidential
Information”). Each party undertakes to keep strictly secret such Confidential
Information received from the other party and not to publish it or make
commercial (including any public or press releases to third parties) or any
other use of it without the express prior consent in writing of the disclosing
party, unless otherwise permitted under this Supply Agreement. The obligation of
secrecy does not apply when and if the receiving party can prove that the
Confidential Information

 

a) was known to it or any of its Affiliates prior to the date it was transferred
hereunder, as evidenced by written records;

 

b) became or becomes known to it or any of its Affiliates through a third party
having the right to disclose the same subsequent to the date it was received
hereunder without it being responsible therefor;

 

c) was or becomes known to the public or generally available to the public
otherwise than through the act or default of the receiving party or its agents;

 

d) is independently developed by the receiving party or any of its Affiliates as
evidenced by written records; or

 

13



--------------------------------------------------------------------------------

e) is required by law, regulatory, administrative or judicial order to be
disclosed, in which event the receiving party shall notify the disclosing party
as soon as possible prior to such required disclosure and shall cooperate with
the disclosing party’s efforts to limit such disclosure.

The foregoing obligations shall cease after the expiration of a period of ten
(10) years commencing on the Effective Date or five (5) years after the
termination of this Supply Agreement whichever is the later.

Notwithstanding anything else in this Supply Agreement to the contrary, each
party hereto (and each employee, representative, or other agent of any party)
may disclose to any and all persons, without limitation of any kind, the Federal
income tax treatment and Federal income tax structure of any and all
transaction(s) contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to any party (or
to any employee, representative, or other agent of any party) relating to such
tax treatment or tax structure, provided, however, that this authorization of
disclosure shall not apply to restrictions reasonably necessary to comply with
securities laws. This authorization of disclosure is retroactively effective
immediately upon commencement of the first discussions regarding the
transactions contemplated herein, and the parties aver and affirm that this tax
disclosure authorization has been given on a date which is no later than 30 days
from the first day that any party hereto (or any employee, representative, or
other agent of any party hereto) first made or provided a statement as to the
potential tax consequences that may result from the transactions contemplated
hereby.

Article VIII

Term and Termination

 

8.1

Barrier shall inform Abbott, within five (5) business days of such event, that
(i) Barrier or its sublicensee or distributor has received confirmation of
acceptance for filing of the first NDA for Finished Product with a Regulatory
Agency and (ii)

 

14



--------------------------------------------------------------------------------

 

Barrier or its sublicensee or distributor has made the first commercial sale of
Finished Product.

 

8.2 This Supply Agreement shall come into effect on the Effective Date and
remain in full force and effect for ten (10) years from the first day of the
month following the month in which the first commercial sale of Finished Product
was made by Barrier or a sublicensee or distributor of Barrier.

 

8.3 Barrier may terminate this Supply Agreement upon twelve (12) months’ written
notice to Abbott. Abbott may terminate this Supply Agreement (other than
Sections 6.2 through 6.6 which shall survive) upon twelve (12) months’ written
notice to Barrier provided that Abbott has put in place adequate alternative
supply arrangements in accordance with Articles 2.4 and 2.5 above.

 

8.4 Either party may terminate this Supply Agreement for a material breach by
the other party in the performance of its obligations hereunder by giving to the
breaching party written notice specifying such breach within forty-five
(45) days after the non-breaching party becomes aware of the occurrence of such
breach and, if the breaching party has not remedied or cured the default within
sixty (60) days of such notice being given (or, if a breach is not capable of
being cured within such 60 day period, the breaching party has not promptly
provided the other party with a detailed plan for curing such breach and has not
promptly begun and continued all reasonable efforts to execute such plan), then
termination shall become effective, at the non-breaching party’s option at the
end of said sixty (60) day period.

 

8.5

In the event of any proceedings, voluntary or involuntary, in bankruptcy by or
against Barrier or Abbott, or the appointment with or without the parties’
consent of a receiver for either party, or in the event of insolvency of either
party, the other party shall be entitled to terminate the Supply Agreement upon
giving written notice without any liability whatsoever. The parties agree that
the Licenses are, and shall be deemed to be, for purposes of Section 365(n) of
the U.S. Bankruptcy Code, licenses of rights to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code and that Barrier as the
licensee of such rights under this Supply Agreement shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code. The
parties further agree that, in the event of the commencement of a bankruptcy or
similar proceeding by or against Abbott, Barrier shall be entitled to a complete
duplicate of (or complete access to, as appropriate)

 

15



--------------------------------------------------------------------------------

 

any such intellectual property and all embodiments of such intellectual
property, and to have the same promptly delivered to it (i) upon any such
commencement of a bankruptcy or similar proceeding upon its written request
therefor, unless Abbott elects to continue to perform all of its obligations
under this Supply Agreement or (ii) if not delivered under (i) above, upon
rejection of this Supply Agreement by or on behalf of Abbott upon written
request therefor.

 

8.6 Upon termination of this Supply Agreement for any reason whatsoever Barrier
and Abbott will cease to use any and all Confidential Information provided by
the other party; except that, in the case of (a) expiration pursuant to
Section 8.2, (b) termination by Abbott pursuant to Section 8.3, or
(c) termination by Barrier pursuant to Section 8.4 or 8.5, Barrier shall be
entitled to continue to use any Confidential Information necessary in order for
Barrier to utilize the License.

 

8.7 Upon either (a) expiration of this Supply Agreement pursuant to Section 8.2,
(b) termination of this Supply Agreement by Abbott pursuant to Section 8.3, or
(c) termination by Barrier pursuant to Section 8.4, Abbott shall deliver to
Barrier a complete duplicate of (or complete access to, as appropriate) any
intellectual property and all embodiments of such intellectual property,
necessary for Barrier or its sublicensee or designee to utilize the License to
manufacture Bulk Product.

 

8.8 Termination of this Supply Agreement for any reason whatsoever will have no
effect on any rights or obligations that have accrued prior to the effective
date of such termination.

Article IX

Miscellaneous

 

9.1 Nothing in this Supply Agreement will be deemed or construed as providing
either party any right, title, interest, or license in or under any intellectual
property right owned or controlled by the other party other than explicitly
specified in Article VI above.

 

9.2 Modifications and amendments to this Supply Agreement require the prior
written consent of both parties.

 

16



--------------------------------------------------------------------------------

9.3 No waiver of any requirement of this Supply Agreement, whether by conduct or
otherwise, will be effective unless in writing. The waiver in any one or more
instances will not be deemed or construed to be a further or continuing waiver
of any such requirement or of any other requirement of this Supply Agreement.

 

9.4 If any one or more of the provisions of this Supply Agreement will be held
to be invalid, illegal, or unenforceable, the validity, legality, or
enforceability of the remaining provisions of this Supply Agreement will not in
any way be affected or impaired thereby.

 

9.5 Any notice required or permitted to be given hereunder will be deemed
sufficient if delivered by hand or sent by overnight courier to the parties at
the addresses set forth below or such other addresses as either party may
designate. Notice will be deemed given when received.

 

If to Barrier, to:

  

Chief Operating Officer

Barrier Therapeutics, Inc.

Suite 3200

600 College Road East

Princeton, NJ 08540

USA

If to Abbott, to:

  

Head of SOLIQS

Abbott GmbH & Co. KG

Knollstrasse 50

67061 Ludwigshafen

Germany

 

9.6

Neither party will assign this Supply Agreement, or subcontract any of its
obligations hereunder, to any other person or entity other than to one or more
of its Affiliates, without the prior written consent of the other party, which
consent will not be unreasonably withheld; however, in the event of any
assignment or subcontract, the party effecting such assignment or subcontract
shall guarantee the performance of the assignee or subcontractor in a form
satisfactory to the other party. Notwithstanding the foregoing, either party
may, without such written consent, assign this Supply Agreement, and its rights
and obligations hereunder, in connection with the transfer or sale of all or
substantially all of its business, or in the event of its merger or
consolidation or change in control or similar transaction

 

17



--------------------------------------------------------------------------------

 

provided the permitted assignee shall have assumed all obligations of the
assignor under this Supply Agreement.

 

9.7 This Supply Agreement will be binding upon and inure to the benefit of the
permitted successors or permitted assigns of Abbott and Barrier.

 

9.8 The parties agree to attempt to resolve any dispute involving this Supply
Agreement in good faith through upper management meetings between the parties
and, if unresolved within sixty (60) days of the first meeting, to arbitrate the
dispute in accordance with the terms of Article 9.15.

 

9.9 This Supply Agreement shall be construed, interpreted and applied in
accordance with the laws of Germany, without reference to its conflict of laws
provisions, and the place of jurisdiction shall be the Courts of Mannheim,
Germany.

 

9.10 Neither party shall be liable for any failure or delay in performing its
obligations hereunder when any such failure or delay shall be caused (directly
or indirectly) by fires, flood, earthquakes, accidents, explosions, sabotage,
strikes or other labour disturbances, civil commotion, riots, invasions, wars,
acts, restraints, requisitions, regulations, or directions of governmental
authorities, shortages of labour, fuel, power, or raw material, inability to
obtain equipment or supplies, inability to obtain or delays in transportation,
acts of God, or any cause beyond the reasonable control of that party.
Performance under this Supply Agreement of the affected party may be delayed
during the occurrence of any of the circumstances described in this paragraph
9.10, provided that written notice of such circumstances is provided to the
unaffected party.

 

9.11

Neither party shall use the name of the other party in publicity or advertising
in relation to any activities under this Supply Agreement without the prior
written approval of the other party which shall not be unreasonably withheld.
Notwithstanding any other provision of this Supply Agreement, Barrier shall be
permitted to describe this Supply Agreement in any document which Barrier files
with the Securities and Exchange Commission (“SEC”). Barrier shall provide
Abbott with five (5) business days to review any SEC filing which describes this
Supply Agreement and shall give due consideration to any reasonable comments
provided by Abbott. After any such filing Barrier may make subsequent filings
and public disclosures in a manner consistent with the description contained in
any such filed document without providing Abbott with an opportunity to review.
Prior to

 

18



--------------------------------------------------------------------------------

 

filing a copy of this Supply Agreement with the SEC, Barrier shall notify Abbott
and, if requested in writing by Abbott within fifteen (15) business days after
such notification, request that the SEC grant confidential treatment to the
provisions for which Abbott has requested such confidential treatment.

 

9.12 Each party warrants that it has the right and authority to enter into this
Supply Agreement and that it is not under any other contractual obligation,
express or implied, inconsistent with the terms hereof.

 

9.13 Neither party shall make any representation or incur any obligation in the
name or on behalf of the other party except as explicitly authorised hereunder.
Nothing in this Supply Agreement shall be deemed to establish a relationship of
principal and agent between Barrier and Abbott nor any of their agents or
employees for any purpose whatsoever. Nothing in this Supply Agreement shall be
deemed to constitute the parties as a partnership, association or other
relationship.

 

9.14 This Supply Agreement constitutes the entire agreement of Abbott and
Barrier with respect to the subject matter hereof and this Supply Agreement
cancels and supersedes all agreements of any kind related to the subject matter
hereof entered into prior to the Effective Date of this Supply Agreement.

 

9.15 Abbott and Barrier shall each obtain and maintain in full force during the
term of this Supply Agreement insurance policies from a reputable insurance
company or pursuant to a self-insurance programme providing Abbott with
insurance coverage for the Bulk Product and Barrier with insurance coverage for
the Drug Substance and Finished Product that is reasonably consistent with the
levels of insurance coverage customarily maintained in the pharmaceutical
industry.

 

9.16

All disputes, claims or controversies arising in connection with, pursuant to,
or related to, this Supply Agreement shall be finally determined under the
Arbitration Rules of the International Chamber of Commerce (“ICC”) by three
arbitrators, knowledgeable in the field of pharmaceuticals, conversant in the
English language, and appointed by the ICC in accordance with said Rules, except
that any disputes regarding the validity, scope or enforceability of a patent
shall be submitted to a court of competent jurisdiction. The arbitrator
appointed to chair the arbitral tribunal shall be a lawyer fluent in English.
The place of arbitration shall be London, England. The language of the
arbitration shall be English. Documents in other languages shall be permitted as
exhibits but mutually acceptable translations

 

19



--------------------------------------------------------------------------------

 

in English shall be provided by the offering party. The award may grant any
relief appropriate under the applicable law, including without limitation
declaratory relief and/or specific performance. However, the parties agree that
notwithstanding the applicable law, the arbitral tribunal shall not be empowered
to award punitive damages against either party. The parties hereby agree that
there shall be no right of appeal to any court on the merits of the dispute.
Judgement on the award may be entered in any court having jurisdiction over the
award or any of the parties or their assets.

 

9.17 Each party hereby agrees to indemnify, defend and hold the other party and
its Affiliates and each of their directors, officers, shareholders, agents,
representatives and employees (the “Indemnified Group”) harmless from and
against any and all costs, expenses (including reasonable attorneys’ fees and
amounts paid in settlement), damages and liabilities claimed by a third party
(“Claim”) resulting directly or indirectly from activities conducted by the
indemnifying party, its Affiliates or any of their directors, officers,
shareholders, agents, representatives, employees or sublicensees (the
“Indemnifying Group”), but only to the extent such Claim results from the
negligence or wilful misconduct or breach of this Supply Agreement by the
Indemnifying Group (and, in the case of Barrier, resulting from Barrier’s
commercialisation of the Bulk Product and Finished Product) except to the extent
such Claim results from the negligence or wilful misconduct or breach of this
Supply Agreement by the Indemnified Group. In the event that a party is seeking
indemnification under this Section, it shall inform the other party of a Claim
as soon as reasonably practicable after it receives notice of the Claim, shall
permit the indemnifying party to assume direction and control of the defence of
the Claim (including the right to settle the Claim solely for monetary
consideration), and shall cooperate as requested in the defence and settlement
of the Claim. The Indemnified Group shall not voluntarily make any payment or
incur any expense in connection with any claim or suit without the consent of
the indemnifying party, provided that if the indemnifying party does not assume
direction and control of the defence of the Claim, the Indemnified Group may
assume direction and control of the defence of the Claim and, if successful,
shall be reimbursed by the indemnifying party for costs incurred in connection
with such defence.

 

20



--------------------------------------------------------------------------------

9.18 Except as may be asserted through a third party claim for which
indemnification is required pursuant to Section 9.17 above, neither party will
be liable to the other for any loss of profits, loss of use or loss of goodwill
or any indirect or consequential damages.

IN WITNESS WHEREOF, the parties have caused this Supply Agreement to be executed
by their authorized representatives as of the dates set forth below:

 

BARRIER THERAPEUTICS, INC.     ABBOTT GmbH & Co. KG By:   /s/ Al Altomari    
By:   /s/ Dr. Jörg Breitenbach Name:   Al Altomari     Name:   Dr. Jörg
Breitenbach Title:   Chief Operating Officer     Title:   Senior Director, Head
of SOLIQS       By:   /s/ Tatjana Häußer       Name:   Tatjana Häußer      
Title:  

Counsel,

PPG Legal Operations

 

21



--------------------------------------------------------------------------------

APPENDIX 1

Supply Price

Supply Price for Bulk Product (ex-works Ludwigshafen),

excluding the cost of Drug Substance and HPMC.

[***]

These prices may be changed from time-to-time on prior written notice in
accordance with Article 5.2.

APPENDIX 2

Specifications for Bulk Product

(to be agreed and attached prior to Barrier’s first submission of an NDA for
Finished Product to a Regulatory Agency)

Appendix 3

Maximum Capacity and Minimum Order Quantities

(to be agreed and attached prior to first launch of Finished Product)

 

22



--------------------------------------------------------------------------------

Appendix 4

Example of Alternative Fee Calculation

Where Barrier’s arrangement with a third party sublicensee or distributor
requires such third party to pay Barrier a sales based royalty or fee:

Example 1. [***]

[***]

[***]

[***]

[***]

Example 2. [***]

[***]

[***]

[***]

[***]

 

23